—Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered November 22, 1994, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
According due deference to the Supreme Court’s findings of fact and credibility (see, People v Prochilo, 41 NY2d 759), the record supports the determination that the lineup procedures were not suggestive (see, People v Chipp, 75 NY2d 327).
The defendant was tried with codefendant Tyrone Rudolph (see, People v Rudolph, 266 AD2d 568 [decided herewith]). However, dual juries were used to avoid any prejudice due to their separate confessions (see, Bruton v United States, 391 US 123). Contrary to the defendant’s contention, this procedure was appropriate under the circumstances (see, People v Brockway, 255 AD2d 988). A trial by dual juries is a modified form of severance, and the use of dual juries is to be evaluated under the standards for reviewing severance motions generally (see, People v Irizarry, 83 NY2d 557; People v Ricardo B., 73 NY2d 228). Here, the defendant failed to make the requisite showing of prejudice (see, People v Brown, 232 AD2d 750).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
*570The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.